                                                                               J. - i

                IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION             .           PM 2* 02

KEISHA SMITH,
                                                                          Ci" GA.
       Plaintiff,

V.                                           CASE NO. CV418-233


UNITED STATES OF AMERICA,

       Defendant.




                                      ORDER


       Before   the     Court    is   the    parties'   Motion    for     Consent

Dismissal.      (Doc.    14.)    Pursuant     to    Federal   Rule   of     Civil

Procedure 41(a)(1)(A)(ii), a plaintiff may dismiss an action by

filing "a stipulation of dismissal signed by all ^parties who
have   appeared." As      requested     by   the   parties,   this   action     is

DISMISSED WITH PREJUDICE. Each party shall bear its own costs

and attorneys' fees. The Clerk of Court is DIRECTED to close

this case.


       SO ORDERED this            day of May 2019.




                                       WILLIAM T. MOORE, JR.i
                                       UNITED STATES    DISTRICT COURT
                                       SOUTHERN    DISTRICT OF GEORGIA
